UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6679



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWAYNE DELESTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:99-cr-00751-DCN)


Submitted:   July 24, 2007                 Decided:   August 1, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Deleston, Appellant Pro Se. John Charles Duane, Assistant
United States Attorney, Miller Williams Shealy, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwayne   Deleston   appeals      the   district    court’s   order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2000).        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    United States v. Deleston, No. 2:99-cr-00751-

DCN (D.S.C. Apr. 18, 2007). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                    - 2 -